Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court: Defendant appeals from a judgment in the Circuit Court of St. Clair County entered against him in the amount of $2225 after a jury trial. The plaintiff filed suit alleging that it had installed electric service in the defendant’s premises on May 7, 1959 and that for a period of 89 months thereafter, it furnished electricity to the defendant without payment. Plaintiff claimed the amount of $3797.15 as the reasonable value for its service. The defendant admitted receiving the services, admitted that he did not pay for them, but denied he was indebted to the plaintiff in the amount claimed by the plaintiff. We find that no error of law appears, that an opinion would have no precedential value and that the judgment is not against the manifest weight of the evidence. We therefore affirm the judgment of the trial court in accordance with Supreme Court Rule 23. 50 Ill.2d R. 23. Judgment affirmed. CREBS, J., concurs.